Case 1:21-md-02989-CMA Document 412 Entered on FLSD Docket 09/21/2021 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to the Non-Federal Securities Actions

                                 ORDER SETTING STATUS CONFERENCE

            THIS CAUSE is set for a status conference on September 23, 2021 at 8:30 a.m. The

   conference will be held via video conference, with instructions to follow. The parties should be

   prepared to discuss case management and scheduling issues, particularly with respect to Plaintiffs’

   recently-filed Amended Consolidated Class Action Complaints [ECF Nos. 409, 410].

            Persons granted remote access to proceedings are reminded of the general prohibition

   against photographing, recording, and rebroadcasting court proceedings. Violation of these

   prohibitions may result in sanctions, including removal of court-issued media credentials,

   restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed

   necessary by the Court.

            DONE AND ORDERED in Miami, Florida, this 21st day of September, 2021.



                                                    _________________________________
                                                    CECILIA M. ALTONAGA
                                                    CHIEF UNITED STATES DISTRICT JUDGE

   cc:      counsel of record;
            Pro Se Plaintiffs
